11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Dr. Robert L. Hogue, M.D. and                * From the 35th District Court
Brownwood Regional Medical Center,             of Brown County,
                                               Trial Court No. CV2007303.

Vs. No. 11-21-00124-CV                       * November 3, 2022

Brandon Steward and Courtney Steward,        * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in one of the orders below. Therefore, in accordance with this court’s
opinion, we affirm the order of the trial court denying Dr. Robert L. Hogue’s motion
to dismiss. We reverse the order of the trial court denying Brownwood Regional
Medical Center’s motion to dismiss. We remand this cause to the trial court for
further proceedings consistent with this opinion. The costs incurred by reason of
this appeal are taxed 50% against Dr. Robert L. Hogue and 50% against Brandon
and Courtney Steward.